DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2-9, 11, 17-20 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 3, Cuddihy teaches a fall detection apparatus (200 for example, see e.g. FIG. 2), comprising: a memory (a memory 220; see e.g. FIG. 2); a processor coupled to the memory (one or more processing units coupled the memory; see e.g. FIG. 2) and the processor configured to: acquire information of radar reflection points belonging to a detected object in a predetermined number of consecutive frames (information of returned signal received from a detected object are acquired for consecutive frames and plotted; see e.g. FIG. 5 and 6A-6B, para. [0048], and [0077-78]), the information of a radar reflection point among the radar reflection points including at least two of information on a position, information on a radial velocity and information on reflection signal strength (information related to reflected radar signal are processed including signal strength and velocity [which would include radial and non-radial components] and distance [or position with respect to the radar system]; see e.g. para. [0023]); determine whether the detected object has fallen according to a relationship between time and the information of the radar reflection points in the predetermined number of consecutive frames (the person is determined to be fallen based on radar reflection data for predetermined time points or predetermined frames; see e.g. para. [0030], [0048], [0077-78] and FIGS. 5-6B). 
However, prior art references do not teach “the first feature value denotes: a parameter of the average detection point information related to time variation, and the second feature value denoting a statistical value of average detection point information of a second predetermined number of consecutive frames located behind the first predetermined number of consecutive frames; and determine whether the detected object has fallen according to the first feature value and the second feature value.” 
Claims 2, 4-9, 11, are 17-20 allowed for comprising claim subject matter which is the same or similar in scope of the allowable claim 3 as indicated above.                                                                                                                                                                                                         
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/MUHAMMAD ADNAN/Examiner, Art Unit 2688